The judgment of the Supreme Court was entered November 10th 1879,
Per Curiam.
There was nothing in adding the counts for fornication and bastardy to the count for seduction. They are offences of the same nature. If the Commonwealth had fáiled to prove the promise of marriage, the defendant might have been convicted on the other counts. A party indicted for seduction may plead such acquittal in bar of a subsequent indictment for fornication and bastardy founded on the same act: Dinkey v. Commonwealth, supra. The third, fourth and fifth errors are not assigned secundum regulas. and there were no exceptions below to the rulings on offers of evidence complained of, except to the letter of November 22d 1875, which was clearly admissible to show the previous relation between the parties. The other assignments of error, to the rulings of the court below on questions of evidence, are not sustained by bills of exception, and must fall for that reason; but if they had been they would not avail the plaintiff in error. •
As to the exceptions to the charge, we think there was nothing in it of which the plaintiff can rightfully complain. The court had an" undoubted right to instruct the jury as to the law, and to warn them as they did against finding contrary to it. This is very *506different from telling them that they must find the defendant guilty, which is what is meant by a binding instruction in criminal cases.
Judgment' affirmed.